Porter, J.
(dissenting) : Presumably the amount of goods manufactured by the plaintiffs depended to some extent at least upon the amount of sales contracted for, and therefore the fact that some of the goods were of a kind used in the ordinary trade would not affect the question whether the order was canceled in reasonable time.
The jury found that the defendants knew when the *772order was given that the plaintiffs were to manufacture the goods for them. The order was given November 12, 1903, and the goods were to be manufactured in New York and shipped March 1, 1904. Of the 107 days intervening the defendants waited 70 days, or practically two-thirds of the time, before attempting to cancel the order. These facts are undisputed, and on them, I think, the court should declare as a matter of law that the cancelation was not within a reasonable time.”